DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments & Response to Amendment
Applicant’s Petition for Revival of the Unintentional Abandonment under 37 CFR 1.137(a), filed February 01,202 to revive.  As stated by Decision on the Petition applicant has satisfied the requirements wherein the reply in the form an amendment to the Ex Parte Quayle has been supplied.  Further the petition fee of $525 has been received as well as the statement of unintentional delay.  According, the applicant remains in condition for allowance:
Applicant’s amendments have fully addressed the issues stated in the Ex Parte Quayle Action.  Applicant’s Change of Address is acknowledged.  Action on the merits of claims 1-17 follows:
Claims 1-17 are free of the prior art for reasons delineated in EX Parte Quayle of April 9, 2019.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771